Morgan, J.
(In part.) “The judgment was clearly right upon the merits, if the jury believed that the plaintiffs became assignees of the demand in good faith before the defendant paid it to the sheriff, whether the defendant had notice of the assignment or not.
They paid it voluntarily, Grover, J., in Baker v. Kenworthy, 41
*791N. Y. 219, and will not be allowed to have the benefit of it as against a prior assignee in good faith. Robinson v. Weeks, 6 How. 161.” The remainder of the opinion is devoted to a consideration of the evidence ambthe objections raised thereupon, and the court held, that the joint liability of defendants was not established. The judgment of the county court was affirmed.

Judgment affirmed.